UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A Amendment #1 CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 25, 2012 TORON INC (Exact name of registrant as specified in its charter) Nevada 333-165539 N/A (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 1000 de La Gauchetiere Street West – 24 th Floor, Montreal, Quebec H3B 4W5 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (514) 448-1508 n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 1.01 Entry into Material Definitive Agreement EXPLANATORY NOTE: We are filing this amendment to file the correct copy of the January 25, 2012 mineral property acquisition agreement entered into with Glenn Griesbach and 9248-7792 Quebec Inc. The copy of the agreement attached as Exhibit 10.1 to the original Current Report on Form 8-K, filed on January 26, 2012 contained inconsistencies and did not represent the finalized document, as entered into by the parties. Effective January 25, 2012, Toron Inc. (the “Company”, “we”, “us”, “our”) entered into a mineral property acquisition agreement (the "Acquisition Agreement") with Glenn Griesbach and 9248-7792 Quebec Inc. (collectively, the "Vendors"), whereby the Company has agreed to acquire from the Vendors an undivided one hundred percent (100%) interest in and to an aggregate of 193 mineral claims located in the Province of Quebec, Canada (the “Claims”). Pursuant to the terms of the Acquisition Agreement, we have agreed to pay to the Vendors, in consideration of an undivided 100% interest in and to the Claims, an aggregate of 8,500,000 shares of our common stock and $40,000 in cash consideration paid in two (2) installments as follows: i. $15,000 payable on or before January 31, 2012 and; 2 ii. an aggregate of 8,500,000 shares of our common stock issued to the Vendors and $25,000 delivered and received pro rata to the Vendors on or before February 29, 2012. The Vendors has agreed to transfer the Claims, as further described in the Acquisition Agreement, five (5) days after receiving the full and final payment. The Company will be responsible for all costs and administrative actions required to renew any of the Claims indentified in the Acquisition Agreement. Item 9.01 Financial Statements and Exhibits 10.1 Mineral Property Acquisition Agreement with Glenn Griesbach and 9248-7792 Quebec Inc. dated January 25, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TORON INC. /s/ Michael Whitehead Michael Whitehead President and Director Date: April 11, 2012
